


Exhibit 10.1
TiVo Inc.
Clawback Policy and Executive Stock Ownership Guidelines
Acknowledgement
On December 11, 2013, TiVo Inc. (the “Company”) adopted the TiVo Inc. Clawback
Policy and the TiVo Inc. Executive Stock Ownership Guidelines, as each may be
amended from time to time (the “Clawback Policy” and “Ownership Guidelines,”
respectively and collectively, the “Policies”) provided to you.
Clawback Policy Acknowledgement
You, and the cash-based incentive compensation that is granted, paid or credited
to you from and after January 31, 2014 (the “Compensation”), are subject to the
Clawback Policy. By signing below, you hereby acknowledge and agree that:
•You have received and have had an opportunity to review the Clawback Policy;
•the Compensation is subject to the Clawback Policy and may be subject to
forfeiture and/or reimbursement as determined by the Company’s Board of
Directors, the Compensation Committee thereof (or any officer of the Company to
whom enforcement authority has been properly delegated);
•in the event it is determined by the Company’s Board of Directors, the
Compensation Committee thereof (or any officer of the Company to whom
enforcement authority has been properly delegated) that the Compensation awarded
to you must be forfeited or reimbursed to the Company, you will promptly take
any action necessary to effectuate such forfeiture and/or reimbursement;
•the Company will be entitled to withhold from any amounts otherwise payable to
you, including “wages” within the meaning of applicable law, in order to satisfy
any obligations you may have as a result of the application of the Clawback
Policy to the Compensation earned by you, except to the extent such withholding
or offset is not permitted under applicable law, or would cause the imposition
of additional taxes and/or penalties under Section 409A of the Internal Revenue
Code of 1986, as amended;
•the Clawback Policy applies to the Compensation notwithstanding the terms of
the compensation plan or agreement under which it is granted or the terms of any
employment agreement to which you are a party; and
•any determinations of the Company’s Board of Directors, the Compensation
Committee thereof (or any officer of the Company to whom enforcement authority
has been properly delegated) shall be conclusive and binding on you and need not
be uniform with respect to each individual covered by the Clawback Policy.
In addition, you hereby acknowledge and agree that any Compensation you are
awarded may be subject to reimbursement, clawback and/or forfeiture pursuant to
applicable law, including without limitation pursuant to Section 10D of the
Securities Exchange Act of 1934, as amended, under circumstances that are
different from those applicable under the Clawback Policy, and you consent to
application of any such reimbursement, clawback or forfeiture. You further agree
that any amendments to the Clawback Policy, including any amendments to comply
with applicable law, will be applicable to you.
Ownership Guidelines Acknowledgement
Effective as of February 1, 2014 you are subject to the Ownership Guidelines. By
signing below, you hereby acknowledge and agree that:
•You are subject to and agree to satisfy the Guideline Ownership Level
requirements as set forth in the Ownership Guidelines, in accordance with the
terms of the Ownership Guidelines;
•until the guideline multiple-of-salary ownership level is attained, you shall
retain not less than 50% of net profit realized upon (i) the exercise of any
Company stock options; (ii) the payment of any Company performance shares and
(iii) the vesting of any Company restricted shares; and
•the Company’s Board of Directors, the Compensation Committee thereof (or any
officer of the Company to whom enforcement authority has been properly
delegated) shall have discretion to interpret the Ownership Guidelines and your
compliance with them, and any determination by the Company’s Board of Directors,
the Compensation Committee thereof (or any officer of the Company to whom
enforcement authority has been




--------------------------------------------------------------------------------




properly delegated) with respect to the Ownership Guidelines shall be final,
conclusive and binding on all interested parties.
The Clawback Policy, Ownership Guidelines and this Acknowledgement will be
governed by and construed in accordance with the internal laws of the State of
California, without regard to principles of conflict of laws which could cause
the application of the law of any other jurisdiction.
If the terms of the Clawback Policy or Ownership Guidelines and this
Acknowledgement conflict, the terms of the Policy shall prevail.
By signing below, you agree to the application of the Clawback Policy, the
Ownership Guidelines and the other terms of this Acknowledgement.
Acknowledged and agreed as of _________, 2014:




___________________
Executive






